DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022, has been entered.

 Response to Arguments
Applicant's response submitted May 25, 2022, has been received.  The amendment of claims 1 and 3; and cancellation of claim 2, is acknowledged. Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: the specification as filed at paragraph [0057] describes PZT defined as lead, zinc, and titanium.  PZT is generally referred to in the art as referring to lead, zirconium, and titanium, or lead zirconate titanate.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the new limitations of “upper major surface” and “lower major surface” do not appear to have specific support from the specification or original filings. While the remarks of May 25, 2022, provide an example as to what could be considered these surface, it is unclear what is the added description intended by “major” in each instance or what would be required to constitute each surface.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the new limitations of claim 1, of “upper major surface” and “lower major surface” are unclear. While the remarks of May 25, 2022, provide an example as to what could be considered these surface, it is unclear what is the added description intended by “major” in each instance or what would be required to constitute each surface.  For the purposes of the present examination, it is assumed that an upper major surface refers to an upper surface of a first piezoelectric layer and the lower major surface refers to a lower surface of the same first piezoelectric layer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by U.S. Patent Pub. 2020/0171826 (“Tanaka”).
Claim 1
Tanaka discloses a piezoelectric element, comprising: a substrate (substrate 32); a first electrode formed at a first substrate surface of the substrate in a first direction (first electrode 41); a first piezoelectric layer that is formed at the first electrode and that includes an upper major surface as a flat surface portion along the first substrate surface, a lower major surface extending in parallel with the upper major surface, and an inclined surface portion that connects the upper major surface and the lower major surface that is inclined from the upper major surface in a direction toward the first substrate surface (piezoelectric layer 42 with upper surface, lower surface, and inclined surface); a second piezoelectric layer  provided on the inclined surface portion that extends between the upper major surface and the lower major surface along and in parallel with the inclined surface portion such that the second piezoelectric layer is also inclined toward the first substrate surface and whose thickness is smaller than a thickness of the first piezoelectric layer (Fig. 4, second piezoelectric layer 44); and a second electrode formed at least at the flat surface portion (second electrode 43). 

Claim 3
Tanaka discloses the piezoelectric element according to claim 1, wherein the second electrode is formed at the second piezoelectric layer (Tanaka, Fig. 4). 

Claim 5
Tanaka discloses the piezoelectric element according to claim 1, wherein the first piezoelectric layer is a piezoelectric layer formed by crystallizing a piezoelectric material in a liquid state (Tanaka, paragraph [0120], piezoelectric layer may be formed by spin coating). 

Claim 8
Tanaka discloses a liquid droplet ejection head comprising: a nozzle through which a liquid droplet is ejected; a pressure chamber that communicates with the nozzle; and the piezoelectric element according to claim 1, wherein the substrate forms a part of a wall surface of the pressure chamber (Tanaka, Fig. 4, nozzle 10 with pressure chamber 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2020/0171826 (“Tanaka”) in view of U.S. Patent Pub. 2011/0273516 (“Miyazawa”).
Claim 4
Tanaka discloses the piezoelectric element according to claim 1, wherein Serial No. 17/213,322Page 2 of 7a plurality of the first piezoelectric layers are provided (Fig. 3).
Tanaka does not appear to explicitly disclose the second electrode is a common electrode that applies a common voltage to the plurality of first piezoelectric layers. 
	Miyazawa discloses a similar piezoelectric actuator including common and individual electrodes which can be formed alternatively (paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein Serial No. 17/213,322Page 2 of 7the second electrode is a common electrode that applies a common voltage to the plurality of first piezoelectric layers., as disclosed by Miyazawa, into the device of Tanaka, for the purpose of adapting the driving unit depending on the circuit and wiring (Miyazawa, paragraph [0045]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2020/0171826 (“Tanaka”) in view of U.S. Patent Pub. 2014/0339961 (“Maejima”).
Claim 6
Tanaka discloses the piezoelectric element according to claim 1.
Tanaka does not appear to explicitly disclose wherein a crystal grain size of crystal grains constituting the second piezoelectric layer is smaller than a crystal grain size of crystal grains constituting the first piezoelectric layer. 
	Maejima discloses a piezoelectric element with a gradient crystal grain having smaller grain size moving away from the substrate (Fig. 3A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a crystal grain size of crystal grains constituting the second piezoelectric layer is smaller than a crystal grain size of crystal grains constituting the first piezoelectric layer, for the purpose of reducing interelectrode leakage current (Maejima, paragraph [0062]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2020/0171826 (“Tanaka”) in view of U.S. Patent Pub. 2004/0207296 (“Namerikawa”).
Claim 7
Tanaka discloses the piezoelectric element according to claim 1.
Tanaka discloses a PZT type piezoelectric layer of lead zirconate titanate (paragraph [0065]) but does not appear to explicitly wherein the first piezoelectric layer contains lead, zinc, and titanium, and the second piezoelectric layer contains lead, zinc, and titanium.
Namerikawa discloses a similar slope edged piezoelectric actuator including multiple layers if piezoelectric materials layered with electrodes and recognizes several suitable piezoelectric ceramic materials including lead zirconate titanate and other piezoelectric materials including zinc and lead titanate (paragraphs [0055, 0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first piezoelectric layer contains lead, zinc, and titanium, and the second piezoelectric layer contains lead, zinc, and titanium, as disclosed by Namerikawa, into the device of Tanaka, as the compositions have been recognized in the art as equivalents for use in piezoelectric actuators. MPEP 2144.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853